Dismiss and Opinion Filed May 29, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00465-CV

                            DALLAS WAYNE SCOTT, Appellant

                                               V.

                        WASHINGTON MUTUAL BANK, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-02-04248

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       By notice of appeal filed April 15, 2014, appellant challenges a November 20, 2009

judgment. Because the notice of appeal was filed outside any of the time frames listed in rule of

appellate procedure 26, which governs the time to perfect appeals, we directed appellant to file a

letter brief explaining how the Court had jurisdiction over the appeal. See TEX. R. APP. P. 26.1,

26.3. Although more than ten days have passed since we requested the letter brief, appellant has

not filed the brief or otherwise communicated with the Court.

       Our jurisdiction is invoked upon the timely filing of a notice of appeal from a final

judgment. Lehman v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Garza v. Hibernia Nat’l

Bank, 227 S.W.3d 233, 233 (Tex. App.-–Houston [1st Dist.] 2007, no pet.). Generally, the
deadline to file a notice of appeal runs from the date of judgment. See TEX. R. APP. P. 26.1; see

also id. 4.2 (providing that if notice of judgment is not received within twenty days after

judgment is signed, deadline runs from date notice is received but no later than ninety days from

signing of judgment). Rule 26.1 provides four time frames for filing a notice of appeal. See id.

26.1. These time frames are based on the type of judgment or order being appealed and range

from twenty days in an accelerated appeal to six months in a restricted appeal.           See id.

Additionally, rule 26.3 provides for one fifteen-day extension of time. See id. 26.3.

       Based on the time frames listed in rule 26, the notice of appeal here, filed more than four

years after the complained-of judgment, is untimely and fails to invoke our jurisdiction. See

Garza, 227 S.W.3d 233. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




140565F.P05

                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

DALLAS WAYNE SCOTT, Appellant                  On Appeal from the 116th Judicial District
                                               Court, Dallas County, Texas
No. 05-14-00465-CV      V.                     Trial Court Cause No. DC-02-04248.
                                               Opinion delivered by Chief Justice Wright.
WASHINGTON MUTUAL BANK,                        Justices Lang-Miers and Brown
Appellee                                       participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Washington Mutual Bank recover its costs, if any, of this
appeal from appellant Dallas Wayne Scott.


Judgment entered May 29, 2014




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –3–